11TH COURT OF APPEALS
                                       EASTLAND, TEXAS
                                           JUDGMENT


In the matter of C.Z., a juvenile,                         * From the 323rd District Court
                                                             of Tarrant County,
                                                             Trial Court No. 323-97539J-12

No. 11-13-00046-CV                                         * July 11, 2013

                                                           * Per Curiam Memorandum Opinion
                                                             (Panel consists of: Wright, C.J.,
                                                             McCall, J., and Willson, J.)


     This court has inspected the record in this cause and concludes that the appeal should be
dismissed. Therefore, in accordance with this court’s opinion, the appeal is dismissed.